11-3201
   Deliu v. Holder
                                                                                BIA
                                                                       A079 659 606



                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT

                              SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall United
   States Courthouse, 40 Foley Square, in the City of New York,
   on the 21st day of October, two thousand thirteen.

   PRESENT:
            JOHN M. WALKER, JR.,
            ROSEMARY S. POOLER,
            PETER W. HALL,
                 Circuit Judges.
   _______________________________________

   AGRIM DELIU, AKA REXAP CUNI,
            Petitioner,

                 v.                                       11-3201
                                                          NAC
   ERIC H. HOLDER, JR., UNITED STATES
   ATTORNEY GENERAL,
            Respondent.
   _______________________________________

   FOR PETITIONER:                Michael P. DiRaimondo, Melville, New
                                  York.

   FOR RESPONDENT:                Tony West, Assistant Attorney
                                  General; Susan Houser, Senior
                                  Litigation Counsel; Francis W.
                                  Fraser, Senior Litigation Counsel,
                                  Office of Immigration Litigation,
                                  United States Department of Justice,
                                  Washington, D.C.
     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED that the petition for review
is DENIED.

     Agrim Deliu, a native and citizen of Albania, seeks
review of a July 19, 2011, decision of the BIA denying his
motion to reopen. In re Agrim Deliu, No. A079 659 606
(B.I.A. July 19, 2011). We assume the parties’ familiarity
with the underlying facts and procedural history of this
case.

     We review the BIA’s denial of Deliu’s motion to reopen
for abuse of discretion. Ali v. Gonzales, 448 F.3d 515, 517
(2d Cir. 2006). Although Deliu’s motion was indisputably
untimely because it was filed more than four years after the
agency’s final order of removal, see 8 U.S.C.
§ 1229a(c)(7)(C)(i), there is no time limitation for filing
a motion to reopen if it is “based on changed country
conditions arising in the country of nationality or the
country to which removal has been ordered, if such evidence
is material and was not available and would not have been
discovered or presented at the previous proceeding,”
8 U.S.C. § 1229a(c)(7)(C)(ii). The BIA reasonably found
that Deliu’s motion to reopen did not qualify for such an
exception.

     Although Deliu argues that the BIA failed to consider
new and material evidence of changed conditions in Albania,
his argument is unavailing. The BIA expressly discussed the
affidavit submitted by Deliu’s expert witness, Prenk Camaj,
and the newspaper articles describing a January 2011
incident in which Albanian riot police killed three
supporters of the Socialist Party during a political
demonstration. See Jian Hui Shao v. Mukasey, 546 F.3d 138,
169 (2d Cir. 2008) (noting that the BIA does not need to
“expressly parse or refute” every piece of evidence
submitted by the petitioner (quoting Zhi Yun Gao v. Mukasey,
508 F.3d 86, 87 (2d Cir. 2007))); Xiao Ji Chen v. U.S. Dep’t
of Justice, 471 F.3d 315, 337 n.17 (2d Cir. 2006) (noting
that this Court will “presume that [the BIA] has taken into
account all of the evidence before [it], unless the record
compellingly suggests otherwise”).

     Moreover, nothing in the record compels the conclusion
that the BIA abused its discretion in finding that the
evidence Deliu submitted was not material to his claim that

                             2
he feared persecution on account of his pro-democracy
political activities in Albania. Indeed, the
BIA—acknowledging that Deliu’s evidence suggested some
degree of political instability in Albania resulting from
the decades-old rivalry between the Democratic Party and the
Socialist Party—reasonably found that the record evidence
did not support Prenk Camaj’s assertion that thousands of
politically motivated killings had continued to occur in the
years following Deliu’s 2004 proceedings, especially during
the 2009 parliamentary elections. See Siewe v. Gonzales,
480 F.3d 160, 167 (2d Cir. 2007) (“Where there are two
permissible views of the evidence, the factfinder’s choice
between them cannot be clearly erroneous.” (internal
quotation marks omitted)). Furthermore, while the BIA
acknowledged that Camaj’s affidavit indicated that two
Albania politicians had been killed during the 2009
parliamentary elections, it reasonably found that the record
evidence did not establish that Albania’s ruling regime, led
by Democratic Party Prime Minister Sali Berisha, was
involved in the killings or had condoned them. Id.
Finally, the BIA reasonably found that the January 2011
incident in which three Socialist Party protestors were
killed by Albanian police during a political demonstration
appeared to be an isolated incident of violence rather than
an indication of escalating political strife in Albania.
Id. Indeed, we have previously taken judicial notice of the
fact that country conditions in Albania have improved rather
than worsened since Albania’s 2005 elections. See
Hoxhallari v. Gonzales, 468 F.3d 179, 187 (2d Cir. 2006).

     Accordingly, because the record does not suggest that
the BIA ignored any evidence and because substantial
evidence supports the BIA’s conclusion that Deliu failed to
demonstrate changed conditions in Albania since his 2004
proceedings that would materially affect his eligibility for
relief, the BIA did not abuse its discretion in denying his
motion to reopen as untimely. See 8 U.S.C.
§ 1229a(c)(7)(C)(ii).

     For the foregoing reasons, the petition for review is
DENIED.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             3